United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                    Nos. 05-3693, 06-2054/2055/2056/2564
                                ___________

Jimmy Shane Cantrell,                  *
                                       *
            Appellant,                 *
                                       * Appeals from the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas.
Grant Harris, Warden, Varner Unit,     *
ADC; Larry Norris, Director,           *       [UNPUBLISHED]
Arkansas Department of Correction;     *
G. Moore, Captain, Varner Unit, ADC; *
John Doe; Marshall Gender, Varner      *
Unit, ADC; Teresa Conrad, Ms., Varner *
Unit, ADC; Janice Metcalf, Varner Unit,*
ADC; Tamara Hammock, Ms., Varner *
Unit, ADC; Tim Moncrief, Assistant     *
Warden, Varner Unit, ADC; James,       *
Mr., Varner Unit, ADC; Judy            *
Hathaway, Grievance Office, Varner     *
Unit, ADC; Thomas Hurst,               *
                                       *
            Appellees.                 *
                                 ___________

                          Submitted: March 29, 2007
                             Filed: April 10, 2007
                              ___________

Before RILEY, HANSEN, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.
       In these five consolidated appeals, Arkansas inmate Jimmy Shane Cantrell
(Cantrell) appeals several of the district court’s1 prejudgment orders and the ultimate
dismissal order entered after an evidentiary hearing in his 42 U.S.C. § 1983 action.
He also moves for appointment of counsel. After a de novo review, see Randle v.
Parker, 48 F.3d 301, 303 (8th Cir. 1995) (standard of review), we conclude the
dismissal of Cantrell’s complaint was proper. We further conclude the other orders
resulted in no reversible error.

      Accordingly, we affirm in all five appeals. See 8th Cir. R. 47B. We deny the
pending motions for counsel.
                      ______________________________




      1
        The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas, as to some orders adopting the report and
recommendations of the Honorable H. David Young, United States Magistrate Judge
for the Eastern District of Arkansas.
                                          -2-